DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9 , 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2011/0090047).
	In regard to claims 1 and 9, Patel teaches a control method comprising: collecting a biometric image through a sensing area of a biometric recognition sensor provided at a control button of an electronic apparatus, in response to a press operation of a user on the control button (fig. 2); determining whether the biometric image meets a condition (fig. 5 and paragraph 37); in response to determining that the biometric image meets the condition, allowing the control button to be moved from a first position to a second position (fig. 7 and paragraph 39); and in response to determining that the biometric image does not meet the condition, prohibiting the control button from being moved from the first position to the second position (fig. 6, button is locked until pressure is adequate). 
	In regard to claims 3 and 11, Patel teaches wherein determining whether the biometric image meets the condition includes determining whether the biometric image meets a preset image quality (paragraph 37, proper amount of minutia points).
	In regard to claims 5 and 13, Patel teaches wherein determining whether the biometric image meets the condition includes determining whether the biometric image matches a preset target image (paragraph 41, matches fingerprint then allows reader to slide into housing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Zhang et al. (US 2017/0372121). 
In regard to claims 4 and 12, Patel teaches all the elements of claim 4 except wherein determining whether the biometric image meets the preset image quality includes: determining whether a signal-to-noise ratio of the biometric image reaches a preset threshold; and in response to determining that the signal-to-noise ratio reaches the preset threshold, determining whether an area of the biometric image is greater than a preset value.
Zhang et al. teach wherein determining whether the biometric image meets the preset image quality includes: determining whether a signal-to-noise ratio of the biometric image reaches a preset threshold; and in response to determining that the signal-to-noise ratio reaches the preset threshold, determining whether an area of the biometric image is greater than a preset value (paragraph 32, Zhang et al. teach using indexes for determining the quality of a fingerprint. The indexes include a fingerprint area and signal-to-noise ratio).
The two are analogous art because they both deal with the same field of invention of biometric detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Patel with the quality indexes of Zhang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Patel with the quality indexes of Zhang et al. because more quality indexes will lead to better authentication performance.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nijim et al. (US 10405034).
In regard to claims 6 and 14, Patel teaches all the elements of claim 6 except in response to the biometric image does not meet the condition, recollecting the biometric image within a preset time until the newly collected biometric image meets the condition.
Nijim et al. teach in response to the biometric image does not meet the condition, recollecting the biometric image within a preset time until the newly collected biometric image meets the condition (fig. 4 element 404).
The two are analogous art because they both deal with the same field of invention of biometric detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Patel with the rescan of Nijim et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Patel with the rescan of Nijim et al. because it would ensure the proper user gains access.
Allowable Subject Matter
Claims 7, 8, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  In regard to claims 2 and 10, the prior art fails to teach or make obvious the second press operation in combination with the claim’s other features.
In regard to claims 7, 8, 15 and 16, the prior art fails to teach or make obvious the template library in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623